UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6817



DENNIS GENE PAULEY,

                                              Plaintiff - Appellant,

          versus


LORETTA SIMMONS GANDEE; KEVIN WAYNE GANDEE;
MICHAEL CLIFFORD, Prosecutor; DAVID L. TUCKER,
Sheriff,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-04-152-2)


Submitted:   December 17, 2004            Decided:   January 3, 2005


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Gene Pauley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dennis Gene Pauley appeals the district court’s order

accepting the report and recommendation of a magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm on the reasoning of the district court.            See Pauley v.

Gandee, No. CA-04-152-2 (S.D.W. Va. May 4, 2004). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -